Citation Nr: 1401444	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-29 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1983 to February 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota that denied service connection for a lumbar spine disability.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDING OF FACT

A lumbar spine disability is not etiologically related to the Veteran's active service.  


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in April 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The April 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims.  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  The Board notes that the Veteran's complete private treatment records from Drs. B. and H. are not associated with the file; however, the Board further notes that there have been two requests sent for these records.  Drs. B. and H. did not provide the complete private medical records upon request.  Further, the Veteran was notified in the November 2008 rating decision of the RO's attempts to obtain the records, and that their submission was ultimately the Veteran's responsibility.  VA's duty to assist is not a one-way street; the Veteran also has an obligation to assist in the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, the RO has fulfilled its duty to obtain the private treatment records.  
The Board acknowledges that a VA examination specifically addressing the claim of entitlement to service connection for a lumbar spine disability has been provided in July 2008 and May 2010.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4). 

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board will discuss the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Where a Veteran has served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of that service, the arthritis shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the arthritis during the period of service.  38 U.S.C.A. §§1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in-service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 	 § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Analysis

In a February 2008 claim, the Veteran asserted that his current lumbar spine disability was caused by an in-service injury; in particular, documented low back symptoms during service in 1992.  

The Board notes initially that the Veteran's representative asserted in the Informal Hearing Presentation (IHP) that the Veteran should be granted service connection based upon his continuity of symptomatology.  The Board has considered whether the Veteran has arthritis and if service connection is therefore warranted on a presumptive basis, or through the Veteran's continuity of symptomatology.  However, these methods of service connection fail on two points.  First, the competent and probative evidence indicates that the injury that the Veteran incurred in service is of the nature of an acute and transitory injury, and not an injury that would cause a chronic condition.  38 C.F.R. §§ 3.307, 3.309(a).  Moreover, there is no indication that the Veteran suffers from or has suffered from arthritis; the X-ray that the Veteran was afforded in May 2008 did not detect any arthritic condition.  The only diagnosis was of mild degenerative disc disease, which is not one of the chronic diseases subject to presumptive service connection under 38 C.F.R. § 3.309(a).  There is no medical evidence to the contrary.  Therefore, the clinical evidence does not support a finding that the Veteran had arthritis of the lumbar spine, such that he could be granted service connection for arthritis (to include degenerative joint disease and disc disease) of his lumbar spine on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309.  Further, because continuity of symptomatology only applies to chronic diseases, the Veteran cannot be granted service connection through this means either.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board now considers whether service connection can be granted on a direct basis.  

Turning to the first element of Shedden, the Veteran meets the requirements for this element because he has a current disability.  The Veteran suffers from degenerative disc disease, which was diagnosed in May 2008 after he had an X-ray of his lumbar spine due to complaints of pain.  

With regard to the second element of Shedden, the Veteran also incurred an in-service injury.  In 1992 the Veteran's STRs reflect that he complained of low back pain twice that year, in May and September.  The records indicate that when the Veteran complained of low back pain in May 1992 he reported that he never usually experienced low back pain, but that while he was loading furniture in an air force base in Minot, ND, he felt a strain in his low back.  The May 1992 examiner noted that the Veteran was able to bend and move without any pain.  In September 1992, the Veteran complained of pain up and down his entire back.  He was treated with a full spine manipulation.  

Further, although the STRs are silent for these incidents, the Veteran asserts that he hurt his back during the course of a performance test in active duty when he was pushed to the ground.  He also asserts that he hurt his back while playing basketball and someone landed on his back.  He could not remember the time and date of these incidents.  In any event, as his service treatment records document treatment for low back pain, the Board finds that the second element of Shedden is arguably met.

It is the final element of Shedden where the Veteran's claim fails.  Specifically, in July 2008, the Veteran was afforded a VA examination, at which point he complained of low back pain, and the examiner considered whether the Veteran's low back condition was related to any in-service incident.  The Veteran reported that he sometimes sees a chiropractor for back adjustments.  He described the back pain as mild and dull to sharp in the low back, and stated that there was a constant duration of pain, which occurred daily.  He reported flare ups which occurred every one to two months for up to one to two days at a time.  The examiner noted that the range of motion was normal.  The examiner further discussed the Veteran's X-ray from May 2008, which revealed mild degenerative disc disease of the lumbar spine most prominent at the L5-S1 level.  

The examiner opined that the Veteran's low back condition was less likely than not related to his in-service activities.  He reasoned that there was no documentation that the Veteran was treated for low back pain or seen by a military health care provider during his active duty.  The examiner stated that because of the lack of any military documentation for any low back problems, the Veteran's lumbar degenerative disc disease was less likely as not caused by his service.  

Additionally, in May 2010 the Veteran was afforded another VA examination of the lumbar spine.  The examiner reviewed the Veteran's in-service and post service history.  He made note of the two episodes of in-service back pain in May and September of 1992, as well as his private treatment for a back condition.  The examiner further noted that the Veteran's diagnosis after both an X-ray and physical examination was degenerative disc disease, without neurological symptoms.  The Veteran reported that his symptoms at the time were intermittent, sharp and achy pains in the low back associated with stiffness.  He reported that he had flare-ups of low back pain depending upon his level of activity, which were caused by bending, lifting, standing and overuse, and improved with walking.  The flare-ups lasted minutes in duration.  Upon physical examination, the Veteran's spine exhibited no spasm, strophy, edema or other abnormalities.  His gait and posture were normal, and his thoracic vertebrae were non tender to palpation.  His range of motion was normal, but there was pain with his forward flexion range of motion.  

A May 2010 X-ray confirmed the findings of degenerative disc disease, with a large anterior spur.  There were also mild degenerative changes of the SI joints.  The examiner clarified that although Dr. B., the Veteran's private chiropractor, had also diagnosed him with degenerative joint disease, the lumbar spine films were unclear as to whether the Veteran had degenerative joint disease or not.  The examiner noted that an MRI would be required to clarify this diagnosis, but even if the Veteran had degenerative joint disease this also would not be a result of any events which occurred while he was in-service.  The examiner diagnosed the Veteran with degenerative disc disease, and opined that the diagnosis was not the result of events which occurred while he was in-service.  The examiner noted that service records did not document evaluation or treatment ongoing of a chronic low back condition; therefore, there exists no nexus between the Veteran's back condition and his in-service injuries.  

The Veteran's representative has asserted in the IHP that the VA examinations conducted in July 2008 and May 2010 were inadequate because they did not properly weigh the Veteran's private medical evidence, and they did not consider the Veteran's lay testimony.  On the contrary, the medical opinions provided did take into consideration the Veteran's private treatment.  Specifically, the May 2010 VA examination purposefully detailed the Veteran's in-service injuries, as well as records provided by his chiropractor.  The examiner further noted that Dr. B. reported that he had treated the Veteran for various orthopedic matters, from service until 2008, and expanded on the symptoms that the Veteran had reported to him.  

The Board takes note that the Veteran submitted three letters from his private doctor, Dr. B., which stated that the Veteran had been receiving treatment for his lower back beginning in May 1992.  These letters were submitted in February 2008, July 2008 and April 2009.  The February 2008 letter noted that the Veteran's low back pain had grown increasingly painful, and that unspecified various treatments had been unsuccessful in relieving his pain.  The letter submitted in July 2008 was dated December 1994, and noted that the Veteran had been seen multiple times for back problems.  It noted that the Veteran was treated with heat, range of motion, soft tissue work and manipulation of the affected areas.  The letter also listed the dates that the Veteran visited Dr. B. between August 1984 and September 1992.  Finally, the letter received in April 2009 reported the Veteran as suffering from degenerative disc disease and degenerative joint disease.  It further reported that the Veteran had been afforded various treatment including heat, ultrasound and manipulation of his lower back, and that those treatments resulted in limited success.  The letter also provided a list of dates that the Veteran had been examined by Dr. B..  None of the letters stated a cause of the Veteran's low back pain other than the diagnosis of degenerative disc disease, and none made mention of any in-service injury or disease.  In his February 2008 claim, the Veteran reported that Dr. B. performed an X-ray on his back, however, records of this test have not been provided despite repeated requests made to the Veteran and the doctors. 

In the IHP, the Veteran's representative asserted that the number of office visits the Veteran had with Dr. B. demonstrated continued treatment for low back pain from 1984 to 2008.  In fact, the representative himself notes that in the letter Dr. B. specified that he treated the Veteran not only for his back pain, but also for his neck and upper dorsal problems.  However, without the additional records, it is impossible to discern whether the Veteran was treated for back pain every time he visited Dr. B..  The letter does not indicate which dates included low back treatment, so the list of treatment dates does not, by itself, demonstrate that the Veteran had continuous and frequent chiropractic care for his low back.  It is noteworthy that the Veteran hurt his back in June 1995 while helping his parents with farm work.  This incident is subsequent to discharge from service, and one of the same months he received treatment for his lower back from Dr. B.  The Veteran's back treatment continued following this farm injury.  

The Board observes that the Veteran has not provided any private medical opinion which addresses any existing relationship between his service injuries and his current disability.  Further, in addition to not providing a medical opinion to contest the negative opinions of the VA examiners, the Veteran failed to provide any medical records describing more details of his private chiropractic visits listed above.  The RO notified the Veteran that no treatment records were received from Drs. H. or B.  VA has attempted to obtain the identified records, and can do nothing more without further action from the Veteran.  See Wood, supra (If a veteran wishes help from the VA, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting the continuation of symptoms.  The Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record. Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Although the Veteran is competent to report low back pain, he is not competent to provide a medical diagnosis or nexus.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his low back disability can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board emphasizes that there are persuasive VA medical opinions that weigh against the Veteran's claims.  The Veteran's assertions opining that his current low back disability is related to active duty service is outweighed by the medical evidence to the contrary.  

With respect to credibility, the Board notes that following the Veteran's separation from service, he filed claims of entitlement to service connection for neck and shoulder disabilities.  While the Veteran submitted statements contemporaneous with the claim on appeal that he has had low back pain all along, the fact is that he failed to raise any low back claims back in February 1995 when he initiated several other service-connection claims, including orthopedic claims for the shoulder and cervical spine.  Therefore, the Board finds him not credible with regard to his contention that his current low back disability is related to service based on having chronic low back symptoms ever since discharge from service.

In summary, as the preponderance of the evidence is against the claim, service connection for a lumbar spine disability is not warranted.  


ORDER

Entitlement to service connection for a lumbar spine disability is denied.  




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


